EXHIBIT 16.1 April 21, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant 100F Street Northeast Washington, DC 20549-2000 RE: Artec Consulting Corp. File No. 333-186732 Dear Sir or Madam: We have read Item 4.01 of Form 8-K dated April 21, 2014 of Artec Consulting Corp. (“the Registrant”) and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, /s/ Cutler & Co., LLC
